Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (KR20150136291A).
Regarding claim 1, Kang et al. teaches a washing machine appliance (see abstract), comprising: a cabinet 10 defining a lateral direction, a transverse direction, and a vertical direction, the lateral, transverse and vertical directions being mutually orthogonal; a top panel 20 on the cabinet 10 that defines an opening 20a; a wash chamber 12 within the cabinet 10 below the opening 20a of the top panel 20; a lid 30 rotatable through a plane defined by the transverse direction and the vertical direction between a closed position to sealingly enclose the wash chamber 12 and an open position to permit access to the wash chamber 12; and a hinge 40 rotatably connecting the lid 30 to the top panel 20, the hinge 40 defining a lid pivot axis (see axis of rotation of 41) and a hinge pivot axis (see axis of rotation of 42) offset from the lid pivot axis, whereby the lid 30 rotates relative to the top panel 20 about the lid pivot axis and a portion 42 of the hinge 40 rotates relative to the top panel 20 about the hinge pivot axis, (see pages 4-7 of the translation, figures 2-9).
Regarding claims 11-13, Kang et al. teaches a washing machine appliance (see abstract), comprising: a cabinet 10 defining a lateral direction, a transvers direction, and a vertical direction, the lateral, transverse and vertical directions being mutually orthogonal; a top panel 20 on the cabinet 10 that defines an opening 20a; a wash chamber 12 within the cabinet 10 below the opening 20a of the top panel 20; a lid 30 rotatable through a plane defined by the transverse direction and the vertical direction between a closed position to sealingly enclose the wash chamber 12 and an open position to permit access to the wash chamber 12; and a hinge 40 rotatably connecting the lid 30 to the top panel 20, the hinge 40 defining a compound pivot axis (see axes of rotation of drive gear 41 and pinion gear 42 – reads on claim 12; whereby the pinion gear 42 engages with and revolves around the drive gear 41 as the lid 30 rotates between the closed position and open position – reads on claim 13), whereby the lid 30 rotates relative to the top panel 20 about the compound pivot axis (see pages 4-7 of the translation, figures 2-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (KR20150136291A) as applied to claim 1.
Regarding claims 2-3, Kang et al. teaches the limitations of claim 1. Kang et al. teaches in pages 4-7 of the translation, figures 2-9 that the lid pivot axis is defined by a drive gear 41 and the hinge pivot axis is defined by a pinion gear 42, wherein the pinion gear 42 engages with and revolves around the drive gear 41 as the lid 30 rotates between the closed position and the open position (reads on claim 3). Kang et al. does not teach that the lid pivot axis is defined by the pinion gear and the hinge pivot axis is defined by the drive gear. However, since Kang et al. teaches that both a drive gear and pinion gear may be used and that their relative sizes determines the relative movement of the lid relative to the top panel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the pinion gear may define the lid pivot axis and the drive gear may define the hinge pivot axis so as to optimize the movement of the lid for the particular application. Furthermore, it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 4, 6-7, 9-10, 14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (KR20150136291A) as applied to claims 1 and 11 and further in view of Lee (WO2019124872A1).
Regarding claims 4, 6-7, 9-10, 14, 16, 17, 19-20, Kang et al. teaches the limitations of claims 1 and 11. Kang et al. does not teach that the compound axis includes a pin and cam. Lee teaches a door hinge for a washing machine appliance (see abstract and page 2 of the translation), whereby the compound pivot axis may include a pin (see e.g. 14, 44, 90) and a cam 20 (reads on claims 4 and 14), a torque transfer mechanism 40, 50, 60, 70, 80 (reads on claims 6 and 16) comprising a spring 80 (reads on claims 7 and 17), wherein the cam 20 is coupled to the torque transfer mechanism 40, 50, 60, 70, 80 (reads on claims 10 and 20), allowing for a smooth and stable door mechanism (see figures 1-5, pages 4-6 of the translation). Since Kang et al. and Lee both teach doors for washing machine appliances it would have ben obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the door mechanism by Kang et al. may include a pin, cam and torque transfer mechanism so as to allow for a smooth and stable door mechanism, as shown to be known and conventional by Lee. Furthermore, it is readily apparent that the drive gear would be coupled to the torque transfer mechanism in the modified system, since Kang et al. teaches that the compound pivot axis comprises a drive gear and Lee teaches that the torque transfer mechanism is to be coupled to the compound pivot axis (reads on claims 9 and 19).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (KR20150136291A) in view of Lee (WO2019124872A1) as applied to claim 16 and further in view of Durr (US20110131886).
Regarding claim 18, Kang et al. and Lee together teach the limitations of claim 11. Kang does not teach a hydraulic damper. Durr teaches a door mechanism for a washing machine (see abstract) and that a hydraulic damper may be used so as to provide a cost-effective dampening element (see paragraph [0014]). Since both Kang et al. and Durr teach door mechanisms for washing machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a hydraulic damper may be used in the modified system so as to provide a cost-effective dampening element, as shown to be known and conventional by Durr.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is Kang et al. (KR20150136291A). Kang et al. fails to teach/disclose all of the limitations of claims 5 and 15. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711